Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 7-10 and 12-14 are pending in the application. Claims 1, 7-10 and 12-14 are rejected. 

Information Disclosure Statement
The Examiner has considered the Information Disclosure Statement(s) filed on March 1st, 2021.

Response to Amendment / Argument
	Beginning on page 5 of the response filed March 1st, 2021, Applicant addresses the previously presented rejection of claims under 35 USC 103 and first states “Applicants respectfully disagree that the Claims 1-20 are inherently anticipated by these references.” The instant rejection is made under 35 USC 103 and is not premised on inherent anticipation. Applicant further states “there are reactors from different process [sic] and that integration of the plant is not taught anywhere in the art.” The Examiner has particularly addressed performing step (c) within 10 miles and it is unclear what Applicant considers to be integrated since it would appear to be the case that the instant claims would encompass methods where steps (a) and (b) are performed in the same building but where step (c) occurs in a separate building within 10 miles. On pages 5 and 6 of the response, Applicant generally refers to requirements under 35 USC 103 including the initial burden of the Examiner, prohibitions of hindsight reconstruction and guidance from KSR; however, Applicant does not address the references cited or the rationale previously set forth by the Examiner. Applicant generally states on page 7 that “the Examiner has not provided an “articulated reason” supported by “rational underpinning” adequate to establish a proper prima facie case of 
For these reasons, the rejection below is still deemed proper and is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-10 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent PGPub No. 2012/0302769 A1 by Janka et al. in view of U.S. Patent PGPub No. 2015/0321119 A1 by Parker et al.
Determining the scope and contents of the prior art. (See MPEP § 2141.01)
	Janka et al. teach the following general method on page 1:

    PNG
    media_image1.png
    245
    594
    media_image1.png
    Greyscale

FDCA meets the limitation of instant claims 9 and 10 as the product of step (a). The starting material in the prior art is Applicant’s instant elected species of an oxidizable compound. The prior art teaches the use of a solvent, oxygen (an oxidizing gas) and a catalyst system along with a temperature that largely overlaps with the range of instant claims 1 and 12. 

    PNG
    media_image2.png
    86
    610
    media_image2.png
    Greyscale

Furthermore, the solvent used in the reaction would appear to meet the limitation of “an oxidation solvent” being produced. Accordingly, the prior art teaches a step that corresponds to the instantly claimed step (a).
	Regarding the limitation of step (b) of claim 1, Janka et al. teach the following diagram in Figure 1:

    PNG
    media_image3.png
    632
    698
    media_image3.png
    Greyscale
.
Accordingly, Janka et al. teach the use of a purge zone.
Ascertainment of the differences between the prior art and the claims. (See MPEP § 2141.02)
	The prior art does not teach a step corresponding to instant step (b) where a portion of oxidation solvent is routed to an oxidation liquor purge zone to produce the four instantly recited steams.
The prior art does not teach performing polymerizing at facilities within 10 miles as recited in instant step (c) or the additional limitations of previous or concurrent use of different components. 

Finding of prima facie obviousness --- rationale and motivation (See MPEP § 2141.02)
Regarding instant step (b), the reference by Janka et al. corresponds to Application Serial No. 13/228,799. Parker et al. teach the following on page 1 (paragraph [0003]):

    PNG
    media_image4.png
    191
    597
    media_image4.png
    Greyscale

Accordingly, the disclosure of Parker et al. appears to be an extension or improvement on the disclosure and method of Janka et al. Parker et al. discuss a method for recovering different portions in a method of making FDCA. Regarding particular steps, Parker et al. teach the following:
[0004] Disclosed is a method for recovering a portion of oxidation solvent, a portion of oxidation catalyst, and removing a portion of oxidation by-products and raw material impurities from a solvent stream generated in a process to make furan-2,5-dicarboxylic acid (FDCA).  The process comprises oxidizing a feed stream comprising at least one oxidizable compound selected from the following group: 5-(hydroxymethyl)furfural (5-HMF), […] to generate a crude carboxylic acid slurry comprising furan-2,5-dicarboxylic acid (FDCA) in an oxidation zone, cooling a crude carboxylic acid slurry in a cooling zone to generate a cooled crude carboxylic acid slurry, removing impurities from a cooled crude carboxylic acid slurry in a solid-liquid separation zone to form a low impurity carboxylic acid stream and a mother liquor stream, routing at least a portion of the mother liquor stream to a mother liquor purge zone to generate a recycle oxidation solvent stream, a recycle catalyst rich stream, a raffinate stream, and an impurity rich waste stream.

Accordingly, a person having ordinary skill in the art in seeking to develop an overall approach based on Janka et al. would have been motivated to incorporate the recovery steps of Parker et al. to be able to avoid wasting solvent, catalyst, etc.
Regarding instant step (c), it is first noted that Janka et al. teach in paragraph [0005] that the material being generated (FDCA) is useful in the 
	Regarding the newly added limitation of instant claim 1 of the oxidation liquor purge zone, the instant limitation of “is concurrently used” appears to be a type of product-by-process limitation within a method claim, i.e. where the limitation refers to previous or subsequent manipulations of a particular physical component rather an active step requiring the terephthalic acid process. Regardless, paragraphs [0004] and [0005] of Janka et al. teach that FDCA is useful as an alternative to terephthalic acid and a person having ordinary skill in the art in switching from terephthalic acid to FDCA-based polymers would have been motivated to use purge zones already in possession rather than purchasing new components or in the course of developing optimized procedures would have been motivated to switch back and forth in how a purge zone is being used.
	Regarding the newly added limitation of instant claim 1 of the oxidation zone, Janka et al. teach the use of an oxidation reactor and the instant limitation of “previously used” appears to be a type of product-by-process limitation within a method claim, i.e. where the limitation refers to previous manipulations of a particular physical component rather an active step requiring the previous terephthalic acid and/or isophthalic acid process. Regardless, paragraphs [0004] and [0005] of Janka et al. teach that FDCA is useful as an alternative to these two materials and a person having ordinary skill in the art in switching from terephthalic acid and/or 
	Regarding instant claims 7 and 8, Janka et al. teach a catalyst embraced by the instant claims on page 17 as part of claim 4.
	Regarding instant claim 12, Janka et al. teach oxidation at these temperatures on page 18 as part of claims 7 and 8. Regarding instant claims 13 and 14, Janka et al. teach oxidation at these pressures on page 18 as part of claims 19 and 21.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311.  The examiner can normally be reached on Monday - Friday, 10 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626